United States Court of Appeals
                                           For the Seventh Circuit
                                           Chicago, Illinois 60604


                                                 March 31, 2011

                                                       Before

                                         RICHARD A. POSNER, Circuit Judge

                                         JOEL M FLAUM, Circuit Judge

                                         DIANE S. SYKES, Circuit Judge



No. 10‐3446

SALLY A. RANDALL and RONA C.                                    Appeal from the United States
PEPMEIER,                                                       District Court for the Southern 
                                    Plaintiffs‐Appellants,      District of Indiana, Indianapolis 
        and                                                     Division.
KAREN GOVERNOR and BARBARA JONES,
            Proposed Intervening Plaintiffs/Appellants,         No. 1:06‐cv‐00860‐SEB‐WGH
          v.
ROLLS‐ROYCE CORPORATION, et al.,                                Sarah Evans Barker,
                                    Defendants‐Appellees.                Judge.




                                                    O R D E R

         The Court’s opinion issued on March 30, 2011, is hereby amended as follows:

        At the end of the first paragraph on page 2, lines 16 and 17, the references to “N.D.”
in the three district court opinions cited should be “S.D.”.